Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because: 
Figure 4:  reference (25) lead line is extended to the cover (40) and not to the coil windings; reference (35) lead line is extended to the second side cover opening (42) and not to the heater outside sidewall; reference (46) lead line is extended to the cover (40) and not to the second lead wire connection.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities:  
Paragraphs are not numbered:  “the paragraphs of the specification, other than in the claims or abstract, may be numbered at the time the application is filed, and should be individually and consecutively numbered using Arabic numerals, so as to unambiguously identify each paragraph”.  See MPEP 608.01 (I)(b)(6).   
Page 5, line 20, page and page 10, lines 3, 5, and 8:  Reference (35) is used to identify “ceramic matrix”.   On page 6, line 3, reference (35) is used to identify “heater outside sidewall”.   Reference (36) is used to identify “ceramic matrix” in multiple paragraphs on pages 8 and 9, too numerous to list.  For purposes of examination, the Examiner will use “heater outside sidewall” for reference (35) and “ceramic matrix”  for reference (36).
Page 6, line 20: reference (43) is used to identify “cover sidewall”.  On page 7, line 3, reference (43) is used to identify “third side opening” and on page 9, lines 10-11 , reference (43) is used to identify “third side cover opening”.  For purposes of examination, the Examiner will use “third side cover opening” for reference 43.
Appropriate correction is required.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12, 13, 18, and 19 each recite the claim limitation “the outer cover”.   Claim 11, from which claims 12, 13, 18 and 19 depend, does not contain a claim limitation for “an outer cover” therefore, there is insufficient antecedent basis for the limitation “the outer cover” in claims 12, 13, 18, and 19.  
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (US 2019/0274356 A1) and further in view of Eroch (US 2016/0302486 A1).
Regarding claims 1-5 and 8, Deng et al. discloses an electronic cigarette atomizer comprising heating element (5) (i.e. burner element) that is a porous ceramic body (27) (i.e. porous ceramic matrix) disposed inside a hollow cylinder supporter (3) (i.e. outer cover), a heating wire (24), wherein the heating wire (24) is integrated inside and encircles the porous ceramic body (27) (i.e. the heating wire is formed with a coil, encapsulated by the porous ceramic body), the heating wire leads are arranged in parallel (Fig. 2), the porous ceramic body (27) is a hollow structure (i.e. tube shape) that is communicated with the air passage pipe (2) (a ventilation passage passes through the coil of heating wire and along a surface of and through the porous ceramic matrix, wherein the ventilation passage emits a vape gas when the coil heats the oil, wherein the ventilation air passage is configured to receive fresh air and is configured to exhaust the gas), wherein the supporter (3) has one liquid inlet hole (31) (i.e. a hole formed on the outer cover configured to receive vape oil wherein the vape oil wicks through the porous ceramic matrix) or a plurality of liquid inlet holes (31) (i.e. a burner element further comprising: a second hole, a third hole and the fourth hole are circular) (Figs. 1-3, [0034]), one end of the heating wire (24) is connected  with the thread sleeve (7), the other end of the heating wire is connected with the electrode ring (8) (i.e. a pair of heating wire leads, including a first lead and a second lead), the bottom end of the thread sleeve (7) is connected to the power supply (i.e. a power supply supplying power to the first lead and the second lead), (Figs. 1-2, [0041]).  Deng et al. does not explicitly disclose the supporter (3) is made of a metal, stainless steel,  wherein the first lead and the second lead of the heating wire are arranged in parallel and the power supply is a DC direct current supply.
However, Eroch teaches a cartridge sleeve (i.e. supporter) is ideally constructed from steel or another metal (i.e. outer cover is made of stainless steel), (Fig. 1, (10), [0041]), a first lead (312) and a second lead (313) of the heating wire are arranged in parallel and the heating element is powered through a battery (i.e. DC direct current power supply), (Abs., Fig. 12, [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Deng et al. a supporter made from stainless steel,  parallel arrangement of the first and second leads of a heating wire, and a battery for a power source as taught by Eroch which results in a structurally rigid supporter with improved corrosion resistance for  encasing a porous ceramic body and a DC direct current power supply to energize the heater element to vaporize a smoke material for smoking by a user.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (US 2019/0274356 A1) as applied to claim 1 above, and further in view of Liu (US 2017/0156401 A1).
Regarding claims 6 and 7, Deng et al. discloses all the claim limitations as set forth above.  Deng et al. does not explicitly disclose an upper cavity formed above the heating body configured to prevent user oil aspiration and  a lower cavity formed below the heating body configured to store vape oil.
However, Liu teaches a smoke channel (1023) (i.e. cavity) wherein at least two smoke outlet gaps (1011) provided on an end surface of the suction nozzle cover (101) which are interconnected to the smoke channel (1023) so that the force generated when the user smokes is dispersed onto the smoke outlet gaps (1011) wherein the speed of the air flow can be reduced, and the force applied on the condensed e-liquid in the smoke channel is effectively reduced (i.e. upper cavity formed above the heating body configured to prevent user oil aspiration), wherein condensed e-liquid (i.e. smoke oil) directly adheres to the inner wall of the smoke channel (1023) to avoid emitting, and large-grained smoke is further filtered via the smoke outlet gaps (1011) (i.e. upper cavity formed above the heating body configured to prevent user oil aspiration) and flows back to the smoke channel (1023) under the force of gravity (i.e. lower cavity below the heating body configured to store vape oil), (Figs 1 -2, [0062]-[0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Deng et al. a suction cover as taught by Liu which will prevent user smoke oil aspiration when smoking an electronic cigarette. 

Claim 9, is rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (US 2019/0274356 A1) as applied to claim 1 above, in view of Tucker et al. (US 2013/0192616 A1) and in further in view of Li, et al. (US 2020/0367564 A1).  Deng et al. discloses all the claim limitations as set forth above.  Deng et al. does not explicitly disclose wherein the heating body is sintered to the outer cover and the heating wire has a nickel-chromium composition.
However, Tucker et al. teaches the heater coil (14) is formed from a nickel-chromium alloy [0083].
Furthermore, Li et al. teaches a porous body (121) is made of the porous ceramics (i.e. porous ceramic matrix), when the sheet heating portion is a metal sheet (i.e. metal outer cover), a green body of the porous ceramics body (121) can be first formed using the Kaolin clay mass, and then the sheet heating portion of the heating element (122) can be embedded into the green body, which can be baked and sintered thereafter. When the sheet heating portion (122) is a coated sheet heating portion, the sheet heating portion (122) can be first coated on an organic film, and then the organic film with the sheet heating portion is inserted into the green body, which is baked and sintered thereafter. The organic film is burnt off in the sintering process, and only the coated sheet heating portion (122) is tightly coupled (i.e. securely attached) with the porous body (121) (Fig. 2, [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a heater coil wire formed from a nickel-chromium alloy as taught by Tucker et al. which results in heating wire and to sinter the porous ceramic heating body into the metal outer cover as taught by the process of Li et al. which results in a securely adhered outer cover so that the ceramic matrix heating body does not come loose or readily fall out during smoking use of the electronic cigarette.

Claims 11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (US 2019/0274356 A1) and further in view of Wu et al. (CN 110759717 A). 
Regarding claims 11 and 14-15, Deng et al. discloses an electronic cigarette atomizer comprising heating element (5) (i.e. burner element) that is a porous ceramic body (27) (i.e. porous ceramic matrix), a heating wire (24), wherein the heating wire (24) is integrated inside and encircles the porous ceramic body (27) (i.e. the heating wire is formed with a coil, encapsulated by the porous ceramic body), the heating wire leads are arranged in parallel (Fig. 2), the porous ceramic body (27) is a hollow structure (i.e. tube shape) that is communicated with the air passage pipe (2) (a ventilation passage passes through the coil of heating wire and along a surface of and through the porous ceramic matrix wherein the ventilation passage emits a vape gas when the coil heats the oil, wherein the ventilation air passage is configured to receive fresh air and is configured to exhaust the gas), one end of the heating wire (24) is connected with the thread sleeve (7), the other end of the heating wire is connected with the electrode ring (8) (i.e. a pair of heating wire leads, including a first lead and a second lead), the bottom end of the thread sleeve (7) is connected to the power supply (i.e. a power supply supplying power to the first lead and the second lead), (Figs. 1-2, [0041]).  Deng et al. does not explicitly disclose activated carbon particles mixed into the ceramic matrix, wherein the ceramic matrix has voids, wherein the vape oil wicks through the porous ceramic matrix.  
However, Wu et al. teaches a porous corundum ceramic (i.e. porous ceramic matrix) for a heating atomizer (i.e. a heating body) that can be applied to electronic cigarettes [0004], wherein the preparation method includes adding a pore-forming (i.e. voids) agent [0017], wherein the inorganic pore-forming agent includes one of petroleum coke, activated carbon, graphite, charcoal, coke, coal powder, ammonium carbonate, ammonium bicarbonate, and ammonium chloride [0026]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add activated carbon to the ceramic body of Deng et al. as taught by Wu et al. which will assist in absorbing vape oil impurities and increase the porosity and surface area of the porous ceramic matrix which for proper wicking action of the vape oil.

 Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (US 2019/0274356 A1) as applied to claim 11 above, and further in view of Liu (US 2017/0156401 A1).
Regarding claims 16 and 17, Deng et al. discloses all the claim limitations as set forth above.  Deng et al. does not explicitly disclose an upper cavity formed above the heating body configured to prevent user oil aspiration and  a lower cavity formed below the heating body configured to store vape oil.
However, Liu teaches a smoke channel (1023) (i.e. cavity) wherein at least two smoke outlet gaps (1011) provided on an end surface of the suction nozzle cover (101) which are interconnected to the smoke channel (1023) so that the force generated when the user smokes is dispersed onto the smoke outlet gaps (1011) wherein the speed of the air flow can be reduced, and the force applied on the condensed e-liquid in the smoke channel is effectively reduced (i.e. upper cavity formed above the heating body configured to prevent user oil aspiration), wherein condensed e-liquid (i.e. smoke oil) directly adheres to the inner wall of the smoke channel (1023) to avoid emitting, and large-grained smoke is further filtered via the smoke outlet gaps (1011) (i.e. upper cavity formed above the heating body configured to prevent user oil aspiration) and flows back to the smoke channel (1023) under the force of gravity (i.e. lower cavity below the heating body configured to store vape oil), (Figs 1 -2, [0062]-[0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Deng et al. a suction cover as taught by Liu which will prevent user smoke oil aspiration when smoking an electronic cigarette.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (US 2019/0274356 A1) as applied to claim 11 above, and further in view of Eroch (US 2016/0302486 A1).  Deng et al. does not explicitly disclose wherein the first lead and the second lead of the heating wire are arranged in parallel and connected to a DC direct current power supply.
However, Eroch teaches a first lead (312) and a second lead (313) of the heating wire are arranged in parallel and the heating element is powered through a battery (i.e. DC direct current power supply), (Abs., Fig. 12, [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Deng et al. parallel arrangement of  the first and second leads of a heating wire and a battery power source as taught by Eroch which results in a DC direct current power supply to energize the heater element to vaporize a smoke material for smoking by a user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE KIRBY JORDAN whose telephone number is 571-272-5214. The examiner can normally be reached M-F 8AM - 4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RONNIE KIRBY JORDAN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747